Citation Nr: 9912316	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  96-16 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right side rib 
disorder.

4.  Entitlement to service connection for a respiratory 
disability as being due to an undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal 
disorder as being due to an undiagnosed illness.

6.  Entitlement to service connection for numbness of the 
extremities as being due to an undiagnosed illness.

7.  Entitlement to an increased rating for a bipolar 
disorder, currently evaluated as 30 percent disabling.

8.  Entitlement to an increased rating for multiple joint 
pain, currently evaluated as 20 percent disabling.

9.  Entitlement to an increased rating for a hiatal hernia, 
currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for bursitis of the 
right hip, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased (compensable) evaluation for 
a scar of the upper lip.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from September 1962 
to November 1963, and from November 1990 to July 1991; he 
served in the Persian Gulf during the Persian Gulf War from 
February 1991 to June 1991.

This matter arises from various rating decisions rendered 
since February 1992 by Regional Offices (RO) in Wichita, 
Kansas; Louisville, Kentucky; and Lincoln, Nebraska.  
Together, these denied all benefits now sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

Preliminary review indicates that the issues of the veteran's 
entitlement to increased ratings for his service-connected 
hiatal hernia, multiple joint pain, and bipolar disorder are 
not yet ready for appellate disposition.  Accordingly, they 
will be addressed in greater detail in the REMAND section of 
this decision.

During the pendency of this appeal, the veteran claimed 
service connection for post-traumatic stress disorder and a 
total disability rating based upon individual 
unemployability.  Neither issue is "inextricably 
intertwined" with any issue now on appeal.  See Harris v. 
Derwinski, 1 Vet.App. 180, 183 (1991).  Nor has either been 
developed or certified for appellate review.  See 38 U.S.C.A. 
§ 7105.  Accordingly, they are referred to the RO for all 
action deemed necessary.


FINDINGS OF FACT

1. No competent evidence of the current existence of either 
tinnitus or a disability of the right ribs has been 
presented.

2. Bilateral hearing loss preexisted the veteran's second 
period of active military service, and did not increase 
beyond its natural progression during that period of 
service.

3. The record does not contain objective evidence, or other 
nonmedical indicators capable of independent verification, 
regarding the presence of numbness of the extremities.

4. A gastrointestinal disorder manifested by diarrhea is a 
symptom of irritable bowel syndrome and diverticulitis, 
neither of which had its onset during the veteran's active 
military service.

5. The respiratory disorder claimed by the veteran as 
symptomatic of an undiagnosed illness is actually rhinitis 
which did not have its onset during the veteran's active 
military service.

6. The veteran's service-connected right hip bursitis and 
upper lip scar currently are asymptomatic.


CONCLUSIONS OF LAW

1. The claims of entitlement to service connection for 
tinnitus and a disability of the right ribs are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. Bilateral hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 1153, 5107 (West 1991); 38 C.F.R. §§  
3.306, 3.307, 3.309 (1998).

3. Numbness of the extremities was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§  
1110, 1117 (West 1991); 38 C.F.R. §§  3.317 (1998).

4. A gastrointestinal disorder, claimed as chronic diarrhea, 
was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

5. A respiratory disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§  1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

6. Bursitis of the right hip is not more than 10 percent 
disabling under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5019, 
5252 (1998).

7. A scar of the upper lip is not compensably disabling under 
applicable schedular criteria.  38 U.S.C.A. §§  1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, DC 7800, 7804, 7805 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus and a Disability of the 
Right Ribs

The veteran claims to suffer from tinnitus and a disability 
affecting his right ribs as a result of military service.  
Therefore, the provisions of 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 are for application.

However, as a threshold matter, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  "[T]he [VA] benefits system requires 
more than just an allegation"; a claimant must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that a given claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992).

To establish that a given claim for service connection is 
well grounded, the evidence must demonstrate, among other 
things, the existence of a current disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992), and Rabideau v. 
Derwinski, 2 Vet. App.  141, 144 (1992).

The veteran's service medical records indicate complaints by 
him during March 1991 of right-sided chest pain in the area 
of the 10th and 11th ribs.  The veteran was examined, but no 
abnormality was observed.  The veteran was X-rayed in June of 
that year; these studies also failed to detect any 
abnormalities associated with the veteran's ribs.  Cartilage 
damage was suspected, but not verified.

Although the veteran continued to complain of right-sided rib 
pain following his discharge from military service, no 
objective findings reflective of an abnormality of either his 
right ribs or any other part of his musculoskeleton in that 
area was observed.  In June 1993, the veteran again 
complained of right-sided rib pain during a personal hearing 
conducted at the RO, but subsequent VA examination and 
treatment reports do not reflect any objective evidence of a 
cause for the veteran's complaints.

Conversely, the veteran's service medical records are 
entirely negative for any complaints of tinnitus during 
military service.  Similarly, during a VA audiological 
examination conducted in October 1993, the veteran referred 
to a history of acoustic trauma in the 1960's while on active 
duty, but denied that he currently experienced any ringing in 
his ears.

Despite the veteran's contentions and testimony to the effect 
that he developed a chronic right rib disability and tinnitus 
as a result of military service, no competent evidence of the 
presence of either disability has been presented.  In this 
regard, it must be remembered that the veteran is a layman, 
and is not competent, therefore, to offer evidence requiring 
medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Because of the lack of 
competent evidence of the presence of either a right rib 
disability or tinnitus, the veteran's claims for service 
connection for these disorders are not well grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claims are not well grounded.  However, 
the U. S. Court of Appeals for Veterans Claims held that 
"when an RO does not specifically address the question of 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
claim analysis."  See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).


II.  Service Connection for Bilateral Hearing Loss

VA originally denied the veteran service connection for 
bilateral hearing loss in May 1979.  That denial was based 
upon the veteran's first period of active military service.  
The RO concluded that the veteran's hearing was within normal 
limits for VA purposes when he was discharged from service in 
November 1963.  That decision became final when the veteran 
failed to file a timely appeal.  
See 38 U.S.C.A. § 7105; 38 C.F.R § 3.104.  Moreover, the 
veteran does not now challenge that decision; instead, he 
contends that although he had hearing loss when he reentered 
active military service in November 1990, it was aggravated 
thereby.  The Board, therefore, will limit its review to the 
question of whether service connection is warranted for 
hearing loss as due to the veteran's second period of 
military service.

The record indicates that the veteran underwent an 
audiological examination during the latter part of 1988 in 
conjunction with his National Guard status.  At that time, he 
was observed to have pure tone decibel loss in the 
frequencies from 3,000 to 6,000 hertz, that were as high as 
75 for the right ear and 85 for the left ear.  These findings 
are similar to those reported following an audiological 
examination conducted in June 1991, prior to the veteran's 
discharge from military service.  During the latter 
examination, the only significant difference reported was an 
average pure tone decibel loss of 80 for the right ear at 
3,000 hertz; this is in contrast to the average pure tone 
decibel loss of 60 at 3,000 hertz for the right ear reported 
during the November 1988 audiological examination.

A preexisting disease will be considered to have been 
aggravated by military service when there is an increase in 
disability during such service that is not due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The veteran's service medical records do not 
indicate that his preexisting hearing loss underwent any 
significant change during the seven-month period that he was 
on active duty from November 1990 to July 1991.  Nor is there 
any indication that he sustained any disease or injury 
associated with his ears that may have otherwise adversely 
affected his hearing.  Under the circumstances, the evidence 
does not tend to indicate that the veteran's hearing loss was 
aggravated by his second period of military service.  Id.  As 
such, the Board finds no reasonable basis upon which to 
predicate a grant of the benefit sought.

III.  Service Connection for Numbness of the Extremities

The veteran contends that he currently suffers from numbness 
in the extremities as a result of an undiagnosed illness that 
he contracted while serving in the Persian Gulf during the 
Persian Gulf War.  In general, service connection may be 
granted for a disability of the neurological system resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. §§  1101, 1110, 1131; 
38 C.F.R. §§  3.303, 3.307, 3.309.  In addition, pursuant to 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, VA shall pay 
compensation to a Persian Gulf War veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), to include neurologic signs or 
symptoms, provided that the disability becomes manifest to a 
degree of 10 percent or more prior to December 31, 2001, and 
assuming that such disability cannot otherwise be attributed 
to any known clinical diagnosis.  "Objective indications" 
include both objective evidence perceptible to an examining 
physician and other nonmedical indicators that are capable of 
independent verification.  See 38 C.F.R. § 3.317(a)(2).  
Finally, to be "chronic" a disability must have existed for 
six months or more or have exhibited intermittent episodes of 
improvement and worsening over a six-month period.  Id.

The threshold question is whether the appellant's complaints 
regarding numbness of the extremities are more than just 
subjective in nature.  The record indicates that they are 
not.  Although the veteran testified concerning such a 
disorder, the veteran denied numbness of the extremities 
during a VA examination conducted in July 1997.  Moreover, 
although the examiner observed minor abnormalities during the 
neurological aspect of that examination, she concluded that 
sensation and reflexes of the veteran's upper and lower 
extremities were essentially within normal limits.

Absent objective evidence or some other independent 
verification of the signs and symptoms claimed, there is no 
basis to conclude that the veteran currently suffers from an 
undiagnosed illness manifested by numbness of the 
extremities.  Parenthetically, because no disability is 
evident, no reasonable basis exists to grant the veteran 
service connection for the disability claimed on a direct 
basis.  See 38 U.S.C.A. §§ 1110, 1131.

IV.  Service Connection for Gastrointestinal and Respiratory 
Disorders

The veteran contends that he currently suffers from 
gastrointestinal and respiratory symptomatology attributable 
to an undiagnosed illness caused by his exposure to 
environmental agents while serving in the Persian Gulf during 
the Persian Gulf War.  Accordingly, the provisions of 
38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§  3.303, 3.317 are 
incorporated herein by reference.

The veteran has undergone a number of VA physical 
examinations since his discharge from military service.  
These include both clinical examination and X-rays.  He has 
complained on a number of occasions of gastrointestinal 
symptomatology, manifested by chronic diarrhea, and chronic 
respiratory symptoms.  As noted above, the provisions of 
38 C.F.R. § 3.317 require that objective indications of 
chronic disability be granted service connection on a 
presumptive basis provided that this symptomatology cannot be 
attributed to any known clinical diagnoses.  See 38 C.F.R. 
§ 3.317(a)(1)(i) (emphasis added).  In the instant case, the 
veteran's diarrhea has been attributed to irritable bowel 
syndrome and diverticulitis.  Reports of his VA treatment in 
July and August 1996 confirm this.

In a similar vein, the veteran's respiratory symptomatology 
has been diagnosed as rhinitis.  No other respiratory 
disability has been clinically observed despite extensive 
testing during recent years.  Thus, the record tends to 
discount the veteran's contentions to the effect that the 
etiology of his claimed gastrointestinal respiratory 
disorders are due to an undiagnosed illness.  On the 
contrary, each is the product of a disability that has been 
demonstrated clinically.  Accordingly, the provisions of 
38 U.S.C.A. § 1117, and 38 C.F.R. § 3.317 are not for 
application.

Similarly, because the veteran's service medical records and 
the records of his post-service medical treatment and 
examination do not indicate continuity of symptomatology 
regarding irritable bowel syndrome, diverticulitis, or 
rhinitis, there is no basis to grant service connection for 
either a claimed gastrointestinal disorder or a claimed 
respiratory disorder on a direct basis.  See 38 U.S.C.A. 
§§ 1110, 1131.

V.  Increased Rating for Right Hip Bursitis

Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  The intent of the schedule is to 
recognize painful motion with joints or peri-articular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned joints 
to accurately assess the degree of disability associated with 
the joints affected.  See 38 C.F.R. § 4.59; see also DeLuca 
v. Brown, 8 Vet. App. 202, 206-207 (1995).  The latter 
provision contemplates and incorporates the provisions of 
38 C.F.R. §§  4.10, 4.40, and 4.45.  Finally, bursitis shall 
be rated on limitation of motion of the affected parts.  See 
38 C.F.R. § 4.71a, DC 5019.

The veteran contends that disability associated with bursitis 
of the right hip is more severe than currently evaluated.  He 
cites pain and weakness in support thereof.  His contentions 
are not supported by the evidence of record.  His bursitis of 
the right hip warrants a 10 percent disability evaluation 
because painful motion has been demonstrated.  See 38 C.F.R. 
§ 4.71a, DC 5003, wherein a rating of 10 percent is for 
application for each major joint affected.  However, to 
warrant a 20 percent disability evaluation, flexion of the 
thigh must be limited to 30 degrees.  
See 38 C.F.R. § 4.71a, DC 5252.  Clinical findings do not 
indicate that this is the case.  The report of a VA 
examination conducted in March 1995 indicates that the 
veteran has full range of motion of the lower extremities, 
and that strength of all extremities is within normal limits.  
Moreover, during an orthopedic examination conducted in July 
1997, a VA physician observed that there was no objective 
evidence of bursitis of the right hip because there was no 
tenderness of that joint upon palpation.  The foregoing is 
the most recent evidence of record concerning this 
disability.

Absent limitation of motion, a disability evaluation in 
excess of the 10 percent currently assigned is not warranted.  
In reaching this decision, the Board has considered the 
potential application of the various other provisions of 
38 C.F.R. Part 4, whether or not they were raised by the 
veteran, as well as the entire history of the disability at 
issue, as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  In this regard, it appears that 
current findings are consistent with the history of this 
disability.  Moreover, although the history of the disability 
at issue is an important consideration in accurately 
evaluating its severity, of paramount importance are current 
clinical findings.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

VI.  Increased Rating for an Upper Lip Scar

The provisions of 38 U.S.C.A. § 1155 are incorporated herein 
by reference.  In addition, disorders of the skin are to be 
rated under the provisions of 38 C.F.R. § 4.118.  To warrant 
a compensable evaluation, a facial scar must be moderately 
disfiguring (DC 7800), must be poorly nourished with repeated 
ulceration (DC 7803), or must be tender and painful on 
objective demonstration.

At the veteran's personal hearing held in June 1993, he 
testified that his service-connected upper lip scar sometimes 
gets itchy.  During the VA physical examination conducted in 
July 1997, no objective findings with regard to the veteran's 
upper lip scar were noted despite an apparently thorough 
examination of the veteran's skin.  Previous examinations 
conducted by VA also were negative regarding clinical 
findings referable to the veteran's upper lip scar, 
notwithstanding that the veteran's skin was observed in 
detail.

Absent an indication that the veteran's upper lip scar is 
moderately disfiguring, poorly nourished and repeatedly 
ulcerated, or tender and painful, an increased rating is not 
warranted.  Parenthetically, the noncompensable evaluation 
currently assigned is consistent with both the history and 
the current clinical findings associated with the disability 
at issue.  See Schafrath, 1 Vet. App. At 596, and Francisco, 
7 Vet. App. At 58.


ORDER

Because they are not well grounded, the claims of entitlement 
to service connection for tinnitus and a disability of the 
right ribs are denied.

Service connection for bilateral hearing loss is denied.

Service connection for numbness of the extremities, to 
include as due to an undiagnosed illness, is denied.

Service connection for a gastrointestinal disorder, to 
include as due to an undiagnosed illness, is denied.

Service connection for a respiratory disorder, to include as 
due to an undiagnosed illness, is denied.

An increased rating for bursitis of the right hip is denied.

An increased rating for an upper lip scar is denied.


REMAND

The veteran was scheduled for a VA physical examination 
concerning his esophagus and hiatal hernia, joints, and 
psychiatric disorder on March 12, 1998.  The record indicates 
that he was hospitalized at a VA medical facility at that 
time.  The veteran's representative has indicated, and the 
Board agrees, that the veteran should be given another 
opportunity to report for an examination regarding these 
disabilities prior to appellate disposition to ensure the 
adequacy of the record.  In view of the foregoing, this case 
is REMANDED for action as follows: 

1.  The veteran should be scheduled 
for a VA physical examination.  If 
possible, the claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
examination should encompass an 
evaluation of the veteran's esophagus 
and service-connected hiatal hernia, 
his various joints, and his service-
connected psychiatric disorder.  All 
indicated tests and studies must be 
accomplished.  All clinical findings, 
to include the results of range of 
motion testing, should be reported in 
detail.  The examiner should provide a 
rationale for any conclusion or 
opinion expressed.  The veteran is 
reminded that his failure to report 
for the examination as scheduled may 
adversely affect his claims.

2.  Once the foregoing has been 
accomplished, the RO should review the 
examination report to ensure that it 
is in compliance with this REMAND.  If 
not, it should be returned for 
corrective action.

3.  The RO should then review the 
claims for increased ratings for joint 
pain, hiatal hernia, and a bipolar 
disorder.  If any of the benefits 
sought on appeal is not granted, both 
the veteran and his representative 
should be furnished a supplemental 
statement of the case.  They should 
also be given the appropriate time 
period in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action unless so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information 
and to accord the appellant due process of law.  No inference 
should be drawn regarding the final disposition of the 
claims.





		
	JOHN R. PAGANO 
	Acting Member, Board of Veterans' Appeals


 


